Title: Treasury Department Circular to the Collectors of the Customs, 9 December 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department December 9th 1793
Sir

From your weekly statement of Cash I calculate that you will have sufficient funds in your hands to discharge the allowances to fishing vessels, which will become due in your District on the 31st instant. You will therefore pay those allowances agreeably to the instructions heretofore given for that purpose.
I request however that you will furnish me with an estimate of the sum which will be required, in order that I may regulate future drafts on the Treasurer accordingly.
I am Sir   Your obedient Servant

A Hamilton

 